Title: Thomas Jefferson Randolph to James Madison, 3 August 1830
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Edgehill
                                
                                Aug 3rd 1830
                            
                         
                        I Enclose for your consideration a letter from Majr Crozet, the Engineer of the state recommending his
                            brother as an assistant in the school of modern Languages. It might be desirable in the event of Mr Hervé not being within
                            our reach to make enquiries respecting Monr Crozet. Of this however as you will judge best. With feelings of the most
                            devoted attachment respectfully
                        
                        
                            
                                Th: J. Randolph
                            
                        
                    